UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-12935 DENBURY RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 20-0467835 (State or other jurisdictions of incorporation or organization) (I.R.S. Employer Identification No.) 5320 Legacy Drive Plano, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(972)673-2000 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 1, 2011 Common Stock, $.001 par value DENBURY RESOURCES INC. INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements Unaudited Condensed Consolidated Balance Sheets at September 30, 2011 and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 5 Unaudited Condensed Consolidated Statements of Comprehensive Operations for the Three and Nine Months Ended September 30, 2011 and 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures about Market Risk 31 Item4. Controls and Procedures 32 PART II. OTHER INFORMATION Item1. Legal Proceedings 33 Item1A. Risk Factors 33 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item6. Exhibits 33 Signatures 34 - 2 - Index DENBURY RESOURCES INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value and share data) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accrued production receivable Trade and other receivables, net of allowance of $274 and $456, respectively Short-term investments Derivative assets Deferred tax assets - Total current assets Property and equipment Oil and natural gas properties (using full cost accounting) Proved Unevaluated CO2 and other non-hydrocarbon gases properties Pipelines and plants Other property and equipment Less accumulated depletion, depreciation, amortization, and impairment ) ) Net property and equipment Derivative assets Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Oil and gas production payable Derivative liabilities Current maturities of long-term debt Deferred taxes - Total current liabilities Long-term liabilities Long-term debt, net of current portion Asset retirement obligations Derivative liabilities Deferred taxes Other liabilities Total long-term liabilities Commitments and contingencies (Note 7) Stockholders' equity Preferred stock, $.001 par value, 25,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value, 600,000,000 shares authorized; 402,625,687 and 400,291,033 shares issued, respectively Paid-in capital in excess of par Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost, 0 and 78,524 shares, respectively - ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. - 3 - Index DENBURY RESOURCES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenues and other income Oil, natural gas, and related product sales $ CO2 sales and transportation fees Gain on sale of interests in Genesis - (3 ) - Interest income and other income Total revenues and other income Expenses Lease operating expenses Production taxes and marketing expenses CO2 discovery and operating expenses General and administrative Interest, net of amounts capitalized of $17,853, $10,917, $42,004 and $56,079, respectively Depletion, depreciation, and amortization Derivatives expense (income) Loss on early extinguishment of debt - - - Transaction and other costs related to the Encore Merger - Total expenses Income before income taxes Income tax provision (benefit) Current income taxes ) Deferred income taxes Consolidated net income Less: net income attributable to noncontrolling interest - ) - ) Net income attributable to Denbury stockholders $ Net income per common share Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. - 4 - Index DENBURY RESOURCES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended September 30, Cash flows from operating activities Consolidated net income $ $ Adjustments needed to reconcile to net cash provided by operating activities Depletion, depreciation, and amortization Deferred income taxes Gain on sale of interests in Genesis - ) Stock-based compensation Non-cash fair value derivative adjustments ) ) Loss on early extinguishment of debt - Other, net Changes in operating assets and liabilities Accrued production receivable ) Trade and other receivables ) Other assets Accounts payable and accrued liabilities ) Oil and natural gas production payable Other liabilities ) ) Net cash provided by operating activities Cash flows used for investing activities Oil and natural gas capital expenditures ) ) Acquisitions of oil and natural gas properties ) ) Cash paid in Encore Merger, net of cash acquired - ) Cash paid in Riley Ridge acquisition ) - CO2 and other non-hydrocarbon gases capital expenditures ) ) Pipelines and plants capital expenditures ) ) Net proceeds from sales of oil and natural gas properties Net proceeds from sale of interests in Genesis - Other ) ) Net cash used for investing activities ) ) Cash flows from financing activities Bank repayments ) ) Bank borrowings Repayment of senior subordinated notes ) ) Premium paid on repayment of senior subordinated notes ) ) Net proceeds from issuance of senior subordinated notes Net proceeds from issuance of common stock Costs of debt financing ) ) ENP distributions to noncontrolling interest - ) Other ) ) Net cash used for financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. - 5 - Index DENBURY RESOURCES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE OPERATIONS (In thousands) Three Months Ended Nine Months Ended September 30, September 30, Consolidated net income $ Other comprehensive income, net of income tax Net unrealized loss on available-for-sale securities, net of tax benefit of $2,420 and $4,244, respectively ) - ) - Interest rate lock derivative contracts reclassified to income, net of tax of $11, $11, $32, and $32, respectively 17 17 52 52 Change in deferred hedge loss on interest rate swaps, net of tax benefit of $14 and $32, respectively - ) - ) Consolidated comprehensive income Less: comprehensive income attributable to noncontrolling interest - ) - ) Comprehensive income attributable to Denbury stockholders $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. - 6 - Index DENBURY RESOURCES INC. Notes to Unaudited Condensed Consolidated Financial Statements Note 1. Basis of Presentation Organization and Nature of Operations We are a growing independent oil and natural gas company.We are the largest oil and natural gas producer in both Mississippi and Montana, own the largest reserves of CO2 used for tertiary oil recovery east of the Mississippi River, and hold significant operating acreage in the Rocky Mountain and Gulf Coast regions. Our goal is to increase the value of acquired properties through a combination of exploitation, drilling and proven engineering extraction practices, with our most significant emphasis on our CO2 tertiary recovery operations. Interim Financial Statements The accompanying unaudited condensed consolidated financial statements of Denbury Resources Inc. and its subsidiaries have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and do not include all of the information and footnotes required by Accounting Principles Generally Accepted in the United States (“U.S. GAAP”) for complete financial statements.These financial statements and the notes thereto should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2010.Unless indicated otherwise or the context requires, the terms “we,” “our,” “us,” or “Denbury,” refer to Denbury Resources Inc. and its subsidiaries. Accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end and the results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the year.In management’s opinion, the accompanying unaudited condensed consolidated financial statements include all adjustments of a normal recurring nature necessary for a fair statement of our consolidated financial position as of September 30, 2011, our consolidated results of operations for the three and nine months ended September 30, 2011 and 2010, and our consolidated cash flows for the nine months ended September 30, 2011 and 2010. Certain prior period items have been reclassified to make the classification consistent with the classification in the most recent quarter. Noncontrolling Interest From March 9, 2010 to December 31, 2010, we owned approximately 46% of Encore Energy Partners LP (“ENP”) outstanding common units and 100% of Encore Energy Partners GP LLC (“GP LLC”), which was ENP’s general partner. Considering the presumption of control of GP LLC in accordance with the Consolidation topic of the Financial Accounting Standards Board Codification (“FASC”), the results of operations and cash flows of ENP were consolidated with those of Denbury for this period. On December 31, 2010, we sold all of our ownership interests in ENP and, therefore, we did not consolidate ENP in our Unaudited Condensed Consolidated Balance Sheet as of December 31, 2010.As presented in the Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010, “Net income attributable to noncontrolling interest” of $2.1 million and $20.4 million, respectively, represents ENP’s results of operations attributable to third-party ENP limited partner interest owners, other than Denbury, for the portion of that period for which we consolidated ENP. Net Income Per Common Share Basic net income per common share is computed by dividing net income attributable to our stockholders by the weighted average number of shares of common stock outstanding during the period.Diluted net income per common share is calculated in the same manner, but also considers the impact of the potential dilution from stock options, stock appreciation rights (“SARs”), unvested restricted stock, and unvested performance equity awards. For the three and nine months ended September 30, 2011 and 2010, there were no adjustments to net income attributable to our stockholders for purposes of calculating diluted net income per common share.The following is a reconciliation of the weighted average common shares used in the basic and diluted net income per common share calculations for the periods indicated: - 7 - Index DENBURY RESOURCES INC. Notes to Unaudited Condensed Consolidated Financial Statements Three Months Ended Nine Months Ended September 30, September 30, In thousands Basic weighted average common shares Potentially dilutive securities: Stock options and SARs Performance equity awards 41 22 Restricted stock Diluted weighted average common shares Basic weighted average common shares excludes 3.4 million and 3.5 million shares for the three and nine months ended September 30, 2011, respectively,and 3.4 million and 3.3 million shares for the three and nine months ended September 30, 2010, respectively, of unvested restricted stock. As these restricted shares vest or become retirement eligible, they will be included in the shares outstanding used to calculate basic net income per common share, although all restricted stock is issued and outstanding upon grant.For purposes of calculating diluted weighted average common shares, unvested restricted stock is included in the computation using the treasury stock method, with the deemed proceeds equal to the average unrecognized compensation during the period, adjusted for any estimated future tax consequences recognized directly in equity. The following securities could potentially dilute earnings per share in the future, but were excluded from the computation of diluted net income per share as their effect would have been anti-dilutive: Three Months Ended Nine Months Ended September 30, September 30, In thousands Stock options and SARs Restricted stock 69 56 Short-term Investments Short-term investments are available-for-sale securities recorded at fair value with any unrealized gains or losses included in accumulated other comprehensive income. At September 30, 2011 and December 31, 2010, short-term investments consisted entirely of our investment in Vanguard Natural Resources LLC (“Vanguard”) common units obtained as partial consideration for the sale of our interests in ENP to a subsidiary of Vanguard on December 31, 2010.The cost basis of this investment is $93.0 million.We received distributions of $1.8 million and $5.3 million on the Vanguard common units we own for the three and nine months ended September 30, 2011, respectively, which distributions are included in “Interest income and other income” on our Unaudited Condensed Consolidated Statements of Operations.The unrealized loss on our short-term investment of $3.9 million (net of a tax benefit of $2.4 million) and $6.9 million (net of a tax benefit of $4.2 million) for the three and nine months ended September 30, 2011, respectively, is included in our Unaudited Condensed Consolidated Statements of Comprehensive Operations. Recently Issued Accounting Pronouncements In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-08, Testing Goodwill for Impairment, (“ASU 2011-08”). ASU 2011-08 amends the FASC Intangibles – Goodwill and Other topic by permitting entities to assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in the FASC Intangibles – Goodwill and Other topic.We adopted ASU 2011-08 and will apply the guidance prospectively to interim and annual goodwill impairment tests. In June 2011, the FASB issued ASU 2011-05, Presentation of Comprehensive Income, (“ASU 2011-05”). ASU 2011-05 requires the presentation of comprehensive income in either 1) a continuous statement of comprehensive income or 2) two separate but consecutive statements. ASU 2011-05 will be effective for our fiscal year beginning January 1, 2012. Since ASU 2011-05 will only amend presentation requirements, it will not have a material effect on our consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, (“ASU 2011-04”). ASU 2011-04 amends the FASC Fair Value Measurements topic by providing a consistent definition and measurement of fair value, as well as similar disclosure requirements between U.S. GAAP and International Financial Reporting Standards. ASU 2011-04 changes certain fair value measurement principles, clarifies the application of existing fair value measurements and expands the fair value disclosure requirements, particularly for Level 3 fair value measurements. ASU 2011-04 will be effective for our fiscal year beginning January 1, 2012. The adoption of ASU 2011-04 is not expected to have a material effect on our consolidated financial statements, but may require additional disclosures. - 8 - Index DENBURY RESOURCES INC. Notes to Unaudited Condensed Consolidated Financial Statements Note 2. Acquisitions and Divestitures Acquisitions October 2010 and August 2011 Acquisitions of Reserves in Rocky Mountain Region at Riley Ridge In October 2010, we acquired a 42.5% non-operated working interest in the Riley Ridge Federal Unit (“Riley Ridge”), located in the LaBarge Field of southwestern Wyoming, for $132.3 million after closing adjustments. Riley Ridge contains natural gas resources, as well as helium and CO2 resources. The purchase included a 42.5% interest in a gas plant, currently under construction, which will separate the helium and natural gas from the commingled gas stream. The acquisition also included approximately 33% of the CO2 mineral rights in an additional 28,000 acres adjoining the Riley Ridge Unit.The fair values assigned to assets acquired and liabilities assumed in the October 2010 acquisition have been finalized and no adjustments have been made to amounts previously disclosed in our Form 10-K for the period ended December 31, 2010. On August 1, 2011, we acquired the remaining 57.5% working interest in Riley Ridge not already owned, the remaining 57.5% interest in the gas plant and a working interest of approximately 33% in the 28,000 acres adjacent to Riley Ridge. As a result of the transaction, we became the operator of both projects. The purchase price was approximately $214.6 million after preliminary closing adjustments, including a $15 million deferred payment to be made at the time the property’s gas plant is operational and meets specific performance conditions. We expect the gas plant to be operational during the latter part of the first quarter of 2012. Because the Riley Ridge plant is currently under construction, current production at the field is negligible.As a result, pro forma information has not been disclosed due to the immateriality of revenues and expenses during 2011 and 2010. The August 1, 2011 acquisition of Riley Ridge meets the definition of a business under the FASC Business Combinations topic.The following table presents a summary of the fair value of the Riley Ridge assets acquired and liabilities assumed on August 1, 2011: In thousands Consideration: Cash payment $ Deferred payment(1) Total consideration Less:Fair value of assets and liabilities acquired:(2) Oil and natural gas properties Proved Unevaluated CO2 and other non-hydrocarbon gases properties Pipelines and plants Other assets(3) Asset retirement obligations ) Goodwill $ (1) The deferred payment is included in "Accounts payable and accrued liabilities" on the accompanying balance sheet and will be paid at the time the property’s gas plant is operational and meets specific performance conditions as described above. (2) Fair value of the assets acquired and liabilities assumed is preliminary, pending final closing adjustments. (3) Other assets includes helium extraction rights of $36.7 million. Helium reserves at Riley Ridge are owned primarily by the Federal government. The fair value assigned to helium extraction rights was calculated using the income approach and represents the future net revenues associated with the Company’s right to extract and sell the helium on behalf of the helium resource owners. Upon commencement of helium production, helium extraction rights will be amortized on a units-of-production basis. - 9 - Index DENBURY RESOURCES INC. Notes to Unaudited Condensed Consolidated Financial Statements 2010 Merger with Encore Acquisition Company On March 9, 2010, we acquired Encore Acquisition Company (“Encore”) pursuant to the Encore Merger Agreement entered into with Encore on October 31, 2009. The Encore Merger Agreement provided for a stock and cash transaction valued at approximately $4.8 billion at the acquisition date, including the assumption of debt and the value of the noncontrolling interest in ENP (the “Encore Merger”). Under the Encore Merger Agreement, Encore was merged with and into Denbury, with Denbury surviving the Encore Merger. For the three months ended September 30, 2010 and for the period from March 9, 2010 to September 30, 2010, we recognized $174.3 million and $435.2 million, respectively, of oil, natural gas sales and related product sales from properties acquired as part of the Encore Merger.For the three months ended September 30, 2010 and for the period from March 9, 2010 to September 30, 2010, we recognized $114.1 million and $294.8 million, respectively, of net field operating income (oil, natural gas and related product sales less lease operating expenses, production taxes and marketing expenses) from properties acquired as part of the Encore Merger.We recognized a total of $11.5 million of transaction and other costs related to the Encore Merger (primarily advisory, legal, accounting, due diligence, integration and severance costs) for the three months ended September 30, 2010, and $4.4 million and $79.3 million of such costs for the nine months ended September 30, 2011 and 2010, respectively. Pro Forma Information Had the Encore Merger occurred on January 1, 2010, our combined pro forma revenues and net income for the three and nine months ended September 30, 2010, would have been as follows: Pro Forma Results In thousands, except per share amounts Three Months Ended September 30, 2010 Nine Months Ended September 30, 2010 Pro forma total revenues $ $ Pro forma net income attributable to Denbury stockholders Pro forma net income per common share: Basic $ $ Diluted Divestitures 2010 Sale of Interests in Genesis In February 2010, we sold our interest in Genesis Energy, LLC, the general partner of Genesis Energy, L.P. (“Genesis”), for net proceeds of approximately $84 million.In March 2010, we sold all of our Genesis common units in a secondary public offering for net proceeds of approximately $79 million. We recognized a pre-tax gain of approximately $101.5 million ($63.0 million after tax) on these dispositions. 2010 Sales of Non-Strategic Legacy Encore Properties In May 2010, we sold certain non-strategic legacy Encore properties, primarily located in the Permian Basin, the Mid-continent area and the East Texas Basin (the “Southern Assets”), to Quantum Resources Management, LLC for consideration of $892.1 million after closing adjustments.In August 2010, we sold additional legacy Encore properties, primarily located in the Cleveland Sand Play of western Oklahoma, for consideration of $32.1 million after closing adjustments.We did not record a gain or loss on the sales in accordance with the full cost method of accounting. - 10 - Index DENBURY RESOURCES INC. Notes to Unaudited Condensed Consolidated Financial Statements Note 3. Long-Term Debt The following table shows the components of our long-term debt: September 30, December 31, In thousands Bank Credit Agreement $ $ - 7½% Senior Subordinated Notes due 2013, including discount of $437 - 7½% Senior Subordinated Notes due 2015, including premium of $427 - 9½% Senior Subordinated Notes due 2016, including premium of $12,538 and $14,589, respectively 9¾% Senior Subordinated Notes due 2016, including discount of $18,925 and $22,139, respectively 8¼% Senior Subordinated Notes due 2020 6⅜% Senior Subordinated Notes due 2021 - Other Subordinated Notes, including premium of $35 and $41, respectively NEJD Pipeline financing Free State Pipeline financing Capital lease obligations Total Less current obligations ) ) Long-term debt and capital lease obligations $ $ The parent company, Denbury Resources Inc. (“DRI”), is the sole issuer of all of our outstanding senior subordinated notes.DRI has no independent assets or operations.Each of the subsidiary guarantors is 100% owned by DRI; any subsidiaries of DRI other than the subsidiary guarantors are minor subsidiaries, and the subsidiary guarantors fully and unconditionally guarantee our senior subordinated debt jointly and severally. Bank Credit Agreement In March 2010, we entered into a $1.6 billion revolving credit agreement with JPMorgan Chase Bank, N.A., as administrative agent, and other lenders as party thereto (the “Bank Credit Agreement”).Availability under the Bank Credit Agreement is subject to a borrowing base which is redetermined semi-annually on or prior to May 1 and November 1 and upon requested special redeterminations.The borrowing base is adjusted at the banks’ discretion and is based in part upon external factors over which we have no control. If the borrowing base were to be less than outstanding borrowings under the Bank Credit Agreement, we would be required to repay the deficit over a period of four months. In May 2011, we entered into the Fifth Amendment to the Bank Credit Agreement (the “Fifth Amendment”).The Fifth Amendment extends the maturity of the Bank Credit Agreement from March 2014 to May 2016, reduces the applicable margin on outstanding borrowings, reduces the letter of credit fee and adjusts the maximum permitted ratio of debt to adjusted EBITDA.Under the Fifth Amendment, the margin on outstanding Eurodollar loans bears interest at the Eurodollar rate (as defined in the Bank Credit Agreement) plus the applicable margin of 1.5% to 2.5% (previously 2.0% to 3.0%) based on the ratio of outstanding borrowings to the borrowing base, and the base rate loans bear interest at the base rate (as defined in the Bank Credit Agreement) plus the applicable margin of 0.5% to 1.5% (previously 1.0% to 1.5%) based on the ratio of outstanding borrowings to the borrowing base.The Fifth Amendment also prescribes a commitment fee ranging between 0.375% and 0.5% on the unused portion of the credit facility or if less, the borrowing base, andadjusts the maximum permitted ratio of debt to adjusted EBITDA of Denbury and its subsidiaries from 4.0x to 4.25x. In September 2011, we entered into the Sixth Amendment to the Bank Credit Agreement (the “Sixth Amendment”).The Sixth Amendment permits Denbury to make distributions to its equity holders, including specifically repurchase of its common stock and/or making cash dividends with respect thereto, in an aggregate amount of up to $500 million during the term of the Credit Facility, subject to certain restrictions, including pro forma availability of no less than 25% of the borrowing base at the time of any such transactions.The Sixth Amendment provides us the flexibility to repurchase our common stock and/or pay cash dividends (within the $500 million limit) from time to time as deemed appropriate by, and subject to pre-approval of, our Board of Directors.Also in September 2011, the banks reaffirmed our borrowing base of $1.6 billion under the Bank Credit Agreement until the next scheduled redetermination in May 2012. 6⅜% Senior Subordinated Notes due 2021 In February 2011, we issued $400 million of 6⅜% Senior Subordinated Notes due 2021 (“2021 Notes”). The 2021 Notes, which carry a coupon rate of 6.375%, were sold at par. The net proceeds of $393 million were used to repurchase a portion of our outstanding 2013 Notes and 2015 Notes (see Redemption of our 2013 and 2015 Notes below). The 2021 Notes mature on August 15, 2021, and interest is payable on February 15 and August 15 of each year, beginning August 15, 2011. We may redeem the 2021 Notes in whole or in part at our option beginning August 15, 2016 at the following redemption prices: 103.188% on or after August 15, 2016; 102.125% on or after August 15, 2017; 101.062% on or after August 15, 2018; and 100% on or after August 15, 2019. Prior to August 15, 2014, we may, at our option, redeem up to an aggregate of 35% of the principal amount of the 2021 Notes at a price of 106.375% with the proceeds of certain equity offerings. In addition, at any time prior to August 15, 2016, we may redeem 100% of the principal amount of the 2021 Notes at a price equal to 100% of the principal amount plus a “make-whole” premium and accrued and unpaid interest. The indenture contains certain restrictions on our ability to incur additional debt, pay dividends on our common stock, make investments, create liens on our assets, engage in transactions with our affiliates, transfer or sell assets, consolidate or merge, or sell substantially all of our assets. The 2021 Notes are not subject to any sinking fund requirements. All of our subsidiaries, other than minor subsidiaries, fully and unconditionally guarantee this debt jointly and severally. - 11 - Index DENBURY RESOURCES INC. Notes to Unaudited Condensed Consolidated Financial Statements Redemption of our 2013 and 2015 Notes On February 3, 2011, we commenced cash tender offers to purchase all $225.0 million principal amount of our 2013 Notes and all $300.0 million principal amount of our 2015 Notes. Upon expiration of the tender offers on March 3, 2011, we accepted for purchase $169.6 million in principal of the 2013 Notes at 100.625% of par, and $220.9 million in principal of the 2015 Notes at 104.125% of par.We called the remaining 2013 and 2015 Notes, repurchasing all of the remaining outstanding 2015 Notes ($79.1 million) at 103.75% of par on March 21, 2011 and all of the remaining outstanding 2013 Notes ($55.4 million) at par on April 1, 2011.We recognized a $16.1 million loss during the nine months ended September 30, 2011 associated with the debt repurchases, which is included in our Unaudited Condensed Consolidated Statements of Operations under the caption “Loss on early extinguishment of debt”. Note 4.Derivative Instruments We do not apply hedge accounting treatment to our oil and natural gas derivative contracts, and therefore the changes in the fair values of these instruments are recognized in income in the period of change.These fair value changes, along with the cash settlements of expired contracts are shown under “Derivatives expense (income)” in our Unaudited Condensed Consolidated Statements of Operations. From time to time, we enter into various oil and natural gas derivative contracts to provide an economic hedge of our exposure to commodity price risk associated with anticipated future oil and natural gas production.We do not hold or issue derivative financial instruments for trading purposes.These contracts have consisted of price floors, collars and fixed price swaps.The production that we hedge has varied from year to year depending on our levels of debt and financial strength and expectation of future commodity prices.We currently employ a strategy to hedge a portion of our forecasted production for a period generally ranging from approximately 12 to 18months in advance, as we believe it is important to protect our future cash flow to provide a level of assurance for our capital spending in those future periods in light of current worldwide economic uncertainties and commodity price volatility. We manage and control market and counterparty credit risk through established internal control procedures that are reviewed on an ongoing basis.We attempt to minimize credit risk exposure to counterparties through formal credit policies, monitoring procedures, and diversification. All of our commodity derivative contracts are with parties that are lenders under our Bank Credit Agreement. The following is a summary of “Derivatives expense (income)” included in the accompanying Unaudited Condensed Consolidated Statements of Operations for the periods indicated: Three Months Ended Nine Months Ended September 30, September 30, In thousands Oil Payment on settlements of derivative contracts $ Fair value adjustments to derivative contracts - expense (income) Total derivative expense (income) - oil ) ) ) Natural Gas Receipt on settlements of derivative contracts ) Fair value adjustments to derivative contracts - expense (income) Total derivative expense (income) - natural gas ) Ineffectiveness on interest rate swaps - ) - ) Derivative expense (income) $ ) $ $ ) $ ) - 12 - Index DENBURY RESOURCES INC. Notes to Unaudited Condensed Consolidated Financial Statements Commodity Derivative Contracts Not Classified as Hedging Instruments The following tables present outstanding commodity derivative contracts with respect to future production as of September 30, 2011: NYMEX Contract Prices Per Bbl Type of Weighted Average Price Year Months Contract Bbls/d Swap Floor Ceiling Oil Contracts Oct - Dec Swap $ $ - $ - Collar - Put - - Total Oct - Dec 2011 Jan - Mar Swap - - Collar - Put - - Total Jan - Mar 2012 Apr-June Swap - - Collar - Put - - Total Apr - June 2012 July-Sept Swap - - Collar - Put - - Total July - Sept 2012 Oct - Dec Swap - - Collar - Put - - Total Oct - Dec 2012 Jan - Mar Collar - Total Jan - Mar 2013 Type of Weighted Average Swap Year Months Contract MMBtu/d Price per MMBtu Natural Gas Contracts Oct - Dec Swap $ Total Oct - Dec 2011 Jan - Dec Swap Total Jan - Dec 2012 - 13 - Index DENBURY RESOURCES INC. Notes to Unaudited Condensed Consolidated Financial Statements Additional Disclosures about Derivative Instruments At September 30, 2011 and December 31, 2010, we had derivative financial instruments recorded in our Unaudited Condensed Consolidated Balance Sheets as follows: Estimated Fair Value Asset (Liability) In thousands September 30, December 31, Type of Contract Balance Sheet Location Derivatives not designated as hedging instruments: Derivative asset Oil contracts Derivative assets - current $ $ Natural gas contracts Derivative assets - current Oil contracts Derivative assets - long-term Natural gas contracts Derivative assets - long-term Derivative liability Oil contracts Derivative liabilities - current ) ) Deferred premiums Derivative liabilities - current ) ) Oil contracts Derivative liabilities - long-term ) ) Deferred premiums Derivative liabilities - long-term ) ) Total derivatives not designated as hedging instruments $ $ ) Note 5.Fair Value Measurements Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). We utilize market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated or generally unobservable. We primarily apply the market approach for recurring fair value measurements and endeavor to utilize the best available information. Accordingly, we utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs. We are able to classify fair value balances based on the observability of those inputs. The FASC establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurement). The three levels of the fair value hierarchy are as follows: • Level 1 - Quoted prices in active markets for identical assets or liabilities as of the reporting date. • Level 2 - Pricing inputs are other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reported date. Level 2 includes those financial instruments that are valued using models or other valuation methodologies. These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors, and current market and contractual prices for the underlying instruments, as well as other relevant economic measures. Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace. Instruments in this category include non-exchange-traded oil and natural gas derivatives that are based on NYMEX pricing. • Level 3 - Pricing inputs include significant inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management's best estimate of fair value. Instruments in this category include non-exchange-traded natural gas derivatives swaps that are based on regional pricing other than NYMEX (e.g., Houston Ship Channel). We adjust the valuations for nonperformance risk, using our estimate of the counterparty's credit quality for asset positions and Denbury's credit quality for liability positions. We use multiple sources of third-party credit data in determining counterparty nonperformance risk, including credit default swaps. - 14 - Index DENBURY RESOURCES INC. Notes to Unaudited Condensed Consolidated Financial Statements The following table sets forth by level within the fair value hierarchy our financial assets and liabilities that were accounted for at fair value on a recurring basis as of the periods indicated: Fair Value Measurements Using: Significant Quoted Prices Other Significant in Active Observable Unobservable Markets Inputs Inputs In thousands (Level 1) (Level 2) (Level 3) Total September 30, 2011 Assets Short-term investments $ $
